Exhibit 10.1

AUTODESK, INC.

Relocation Policy Addendum for Mark Hawkins

This Relocation Policy Addendum for Mark Hawkins (this “Addendum”) is an
addendum to the Autodesk, Inc. North American Relocation Policy, Package A
(“Policy”) as it was incorporated into the offer of employment made to Mark
Hawkins on or about March 30, 2009 (“Package”).

The Section of the Package entitled “Real Estate Expense Assistance for Current
Homeowners”, is hereby deleted and replaced with the following:

“Real Estate Expense Assistance for Current Homeowners

The following expense assistance described in this Section is subject to the
total maximum benefit allowance described in the Section entitled “Calculation
and Duration of Relocation Benefit”, below.

Sale of Primary Residence – Selling Closing Cost Reimbursement

Expenses such as real estate commissions, inspections, title and other onetime
selling costs will be covered (see Selling Closing Costs, below). However,
cleaning, repair costs and buyer’s closing costs will not be included.

To be eligible for this closing cost reimbursement, the property must be your
primary residence with clear and marketable title. Large tracts of land,
multi-family dwellings, mobile homes and cooperatives are not eligible. The
property must be completely constructed and free of Syntheitic Stucco (EIFS),
mold, toxic or radon issues.

The following selling closing costs (“Selling Closing Costs”) are eligible for
reimbursement and will be grossed up for taxes:

 

  •  

Real Estate Commissions, not to exceed 6% of the purchase price

 

  •  

Fees related to Lender required seller inspections

 

  •  

Escrow Fees

 

  •  

Deed Preparation Fees

 

  •  

Reconveyance Fees

 

  •  

Fees related to Title Endorsements

 

  •  

Wire Transfer Fees



--------------------------------------------------------------------------------

Purchase of New Primary Residence – Buying Closing Cost Reimbursement

Autodesk will reimburse you for certain closing costs (the “Buying Closing
Costs”) associated with the purchase of your primary residence. The Buying
Closing Costs will be reimbursed after closing.

The following Buying Closing Costs are eligible for reimbursement, and will be
grossed up for taxes:

 

  •  

Fees relating to title search

 

  •  

Fees relating to lender required purchaser inspections

 

  •  

Transfer taxes

 

  •  

Title insurance fees

 

  •  

Escrow and Title fees

 

  •  

Appraisal fees

 

  •  

Recording fees

 

  •  

Document preparation fees

 

  •  

Tax service fees

 

  •  

Processing & underwriting fees

 

  •  

Wire transfer and delivery fees

The following closing costs are not included for either Selling Closing Costs or
Buying Closing Costs:

 

  •  

Loan origination fees

 

  •  

Loan discount points

 

  •  

Pro-rated interest costs

 

  •  

Pro-rated taxes

 

  •  

Buyer concessions

 

  •  

Repairs or cleaning fees

Please Note: A copy of the Final Closing Statement (HUD) from Title Company or
closing attorney must be provided with the reimbursement form.

The Section of the Package entitled “Moving Household Goods to New Location”, is
hereby deleted and replaced with the following:

“Moving Household Goods to New Location

The following expense assistance described in this Section is subject to the
total maximum benefit allowance described in the Section entitled “Calculation
and Duration of Relocation Benefit”, below.

 

2



--------------------------------------------------------------------------------

The Company will pay the costs of the following with regard to the shipment of
household goods, subject to the details stated below: packing and unpacking,
loading and unloading, shipping, insurance and 30 days storage of goods.”

The Sections of the Package entitled “Temporary Housing” and “Rental Expense
Reimbursement” are hereby deleted and replaced with the following:

“Temporary Housing and Living Expenses

The following expense assistance described in this Section is subject to the
total maximum benefit allowance described in the Section entitled “Calculation
and Duration of Relocation Benefit”, below.

The Company will pay all expenses relating to the provision of a fully furnished
apartment located in Larkspur, California or at another location near the San
Rafael, CA office. In addition, the Company will provide a per diem meal benefit
for the days that Mr. Hawkins resides in the fully furnished apartment.”

The Section of the Package entitled “Reimbursement of Relocation Benefits”, is
hereby deleted and replaced with the following:

“Reimbursement of Relocation Benefits

The relocation benefits paid pursuant to this Addendum (“Total Relocation
Benefits”) must be reimbursed to Autodesk under the calculation provided below
where (1) you voluntarily terminate your employment with Autodesk within
twenty-four (24) months from August 1, 2011 or (2) Autodesk terminates your
employment with the Company for Cause within twenty-four (24) months from
August 1, 2011. “Cause” is determined at the Company’s sole discretion and
reasons may include, but are not limited to, your violation of Company policy or
failure to perform your job duties.

If reimbursement of Total Relocation Benefits is required, the amount of the
reimbursement will be determined based on the percentage of the number of months
you worked for the Company from August 1, 2011 divided by twenty-four
(24) months. For purposes of this calculation, if you worked one day of a month,
that month is considered worked for purposes of this calculation. For example,
if you worked six months, you would have to reimburse the Company for 75% of
Total Relocation Benefits paid to you. Your payment is due within ten calendar
days of your termination. You agree, by accepting these benefits, you will
reimburse them pursuant to this provision.”

 

3



--------------------------------------------------------------------------------

The following sections are hereby added to the Package:

“Tax Assistance

Most of the relocation expenses are considered taxable income to the employee.
Autodesk will assist with that tax liability (referred to as a “grossed up”).
Using the marginal tax rate that applies based on your expected Autodesk income,
the Company will “gross up” any non-deductable, approved relocation expenses
that would otherwise be considered W-2 income.

Calculation and Duration of Relocation Benefit

As of August 1, 2011, the Company estimates the value of the Total Relocation
Benefit to be approximately $200,000. This estimate is based upon current market
conditions, the estimated value of your primary residence, estimated Selling
Closing Costs, estimated Buying Closing Costs, estimated Moving Household Goods
to New Location costs, and the estimated Tax Assistance related to applicable
costs.

In the event that you sell your primary residence and purchases a new primary
residence, you will be able to recover the costs associated with the Selling
Closing Costs, the Buying Closing Costs, the costs associated with Moving
Household Goods to New Location and the related Tax Assistance subject to a
maximum amount calculated by $200,000 less amounts actually paid to you for
Temporary Housing and Living Expenses, and associated Tax Assistance. For
example, if by January 2012, you have incurred $50,000 related to Temporary
Housing and Living Expenses plus applicable Tax Assistance, and you sell your
primary residence and purchases a new primary residence, the Total Relocation
Benefit available for reimbursement of actual Selling Closing Costs, actual
Buying Closing Costs, actual Moving Household Goods to New Location, plus
related Tax Assistance costs shall not exceed $150,000.

You may continue to receive Temporary Housing and Living Expenses and the
associated Tax Assistance, until such time as the balance of the Total
Relocation Benefit has been extinguished or until your employment relationship
with Autodesk ends, whichever occurs first. If there is any remaining balance of
the Total Relocation Benefit at the time the employment relationship ends, any
unused amounts shall be retained by Autodesk.”

Except as modified by this Addendum, the terms and conditions of the Policy and
the Package remain in full force and effect.

 

/s/ MARK J. HAWKINS

   

/s/ JAN BECKER

Mark Hawkins     Jan Becker, SVP Human Resources

September 21, 2011

   

September 21, 2011

Date     Date

 

4